UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/16 Item 1. Schedule of Investments. FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, October 31, 2016 (unaudited) Franklin Floating Rate Master Series % of Net Country Shares Value Assets Common Stocks (Cost $5,526,953) Coal & Consumable Fuels a,b Warrior Met Coal LLC, A United States 2,894 $ 651,150 0.04 Principal Amount* Corporate Bonds (Cost $177,477) Aerospace & Defense c,d Erickson Air-Crane Inc., Purchase Price Notes, 6.00%, 11/02/20 . United States $ 177,477 18,565 0.00 † e Senior Floating Rate Interests Aerospace & Defense Delos Finance S.A.R.L. (ILFC), Loans, 3.588%, 3/06/21 United States 11,910,526 12,008,788 0.82 Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States 3,923,628 3,707,828 0.25 Term B Loans, 4.50%, 4/09/20 United States 8,545,074 8,494,342 0.58 Leidos (Abacus Innovations Corp.), B Term Loan, 3.284%, 8/16/23 United States 1,591,381 1,605,804 0.11 25,816,762 1.76 Agricultural Products Allflex Holdings III Inc., Second Lien Initial Term Loan, 8.00%, 7/19/21 United States 750,335 749,398 0.05 Air Freight & Logistics XPO Logistics Inc., Refinancing Term Loans, 4.25%, 10/30/21 United States 6,986,943 7,041,965 0.48 Airlines Air Canada, Term Loan, 3.614%, 10/06/23 Canada 8,993,844 9,033,192 0.62 American Airlines Inc., 2015 Term Loans, 3.25%, 6/27/20 United States 2,122,935 2,128,408 0.14 Class B Term Loans, 3.50%, 4/28/23 United States 7,302,214 7,319,900 0.50 Flying Fortress Inc. (ILFC), New Loan, 3.588%, 4/30/20. United States 5,792,165 5,840,130 0.40 U.S. Airways Inc., Tranche B1 Term Loan, 3.50%, 5/23/19 United States 5,736,191 5,751,426 0.39 30,073,056 2.05 Aluminum Novelis Inc., Initial Term Loan, 4.00% - 4.088%, 6/02/22 Canada 7,840,104 7,873,424 0.54 Apparel Retail f Ascena Retail Group Inc., Tranche B Term Loan, 5.25%, 8/21/22 . United States 22,942,275 23,030,826 1.57 The Men’s Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 3,933,794 3,887,867 0.27 26,918,693 1.84 Auto Parts & Equipment FRAM Group Holdings Inc. (Autoparts Holdings), Term Loan, 7.00%, 7/29/17 United States 7,334,216 7,112,356 0.48 TI Group Automotive Systems LLC, Initial U.S. Term Loan, 4.50%, 6/25/22 United States 20,238,856 20,306,150 1.39 27,418,506 1.87 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets e Senior Floating Rate Interests (continued) Broadcasting Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States $ $ Gray Television Inc., Term Loan B, 3.938%, 6/13/21 United States Media General Inc., Term B Loan, 4.00%, 7/31/20 United States f Nexstar Broadcasting Group Inc., Term Loan B, 5.75%, 9/30/23 United States Radio One Inc., Term Loan B, 5.04%, 12/31/18 United States Sinclair Television Group Inc., Incremental Term Loan B-1, 3.50%, 7/31/21 United States Cable & Satellite Charter Communications Operating LLC (CCO Safari), Term A Loan, 2.54%, 5/18/21 United States CSC Holdings Inc. (Cablevision), 2016 Extended Term Loans, 3.876%, 10/11/24 United States f UPC Financing Partnership, Facility AN, 4.08%, 8/31/24 Netherlands Virgin Media Bristol LLC, F Facility, 3.50%, 6/30/23 United States Casinos & Gaming Aristocrat Technologies Inc., Term B-1 Loans, 3.631%, 10/20/21 United States Boyd Gaming Corp., Term A Loan, 3.034%, 9/15/21 United States g Cannery Casino Resorts LLC, Second Lien Term Loan, PIK (all cash), 12.50% , 10/02/19 United States Jack Ohio Finance LLC, Funded Term B Loans, 6.25%, 6/20/19 United States Penn National Gaming Inc., Term A Facility Loans, 2.54%, 10/30/18 United States Coal & Consumable Fuels h Bowie Resource Holdings LLC, First Lien Initial Term Loan, 6.75%, 8/16/20 United States Second Lien Initial Term Loan, 11.75%, 2/16/21. United States Foresight Energy LLC, Term Loans, 6.50%, 8/23/20. United States Peabody Energy Corp., Commitment (DIP Facility), 10.00%, 4/18/17 United States Westmoreland Coal Co., Term Loan, 7.50%, 12/16/20 United States Commodity Chemicals Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States Communications Equipment Ciena Corp., 2016 Term Loans, 4.25%, 4/25/21 United States Term Loan, 3.75%, 7/15/19 United States CommScope Inc., Tranche 5 Term Loan, 3.75%, 12/29/22. United States f Tranche 5 Term Loan, 5.00%, 12/29/22. United States Construction & Engineering Ventia Pty. Ltd., Refinancing Term B Loans, 5.00%, 5/21/22 Australia |2 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets e Senior Floating Rate Interests (continued) Data Processing & Outsourced Services f Global Payments Inc., Delayed Draw Term Loan (A-2), 4.75%, 10/31/21 United States $ $ MoneyGram International Inc., Term Loan, 4.25%, 3/27/20. United States Diversified Chemicals The Chemours Co. LLC, Tranche B Term Loan, 3.75%, 5/12/22 United States Ineos U.S. Finance LLC, 2018 Dollar Term Loans, 3.75%, 5/04/18. United States h OCI Beaumont LLC, Term B-3 Loan, 7.75%, 8/20/19 United States Diversified Metals & Mining FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 Australia Diversified Real Estate Activities f Realogy Group LLC, Term Loan A, 2.526%, 10/23/20 United States Electric Utilities Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia Term B Loans, 6.375%, 8/13/19 Australia f EFS Cogen Holdings I LLC (Linden), Term B Advance, 5.25%, 6/28/23 United States Electronic Equipment & Instruments Zebra Technologies Corp., Refinancing Term Loan, 4.089%, 10/27/21 United States Forest Products Appvion Inc., Term Loan, 6.25%, 6/28/19 United States Caraustar Industries Inc., Term Loan B, 8.00%, 5/01/19 United States Term Loan C, 8.00%, 5/01/19 United States General Merchandise Stores Dollar Tree Inc., Term A-1 Loans, 2.25%, 7/06/20 United States Term B-3 Loans, 3.00%, 7/06/22 United States Health Care Distributors Team Health Inc., New Tranche B Term Loan, 3.838%, 11/23/22 United States Health Care Equipment Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States Term Loan, 5.00%, 6/07/19 United States Mallinckrodt International Finance SA, Initial Term B Loan, 3.338%, 3/19/21 Luxembourg |3 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets e Senior Floating Rate Interests (continued) Health Care Facilities Amsurg Corp., Initial Term Loan, 3.50%, 7/16/21 United States $ $ Community Health Systems Inc., 2018 Term F Loans, 4.083%, 12/31/18 United States Health Care Services DaVita Healthcare Partners Inc., Tranche A Term Loan, 2.284%, 6/24/19 United States Household Products Spectrum Brands Inc., Initial Term Loans, 3.50% - 5.25%, 6/23/22 United States f Term Loans, 5.00%, 6/23/22 United States Independent Power Producers & Energy Traders Calpine Construction Finance Co. LP, Term B-1 Loan, 3.09%, 5/03/20 United States h Calpine Corp., Term Loan (B5), 3.59%, 5/27/22 United States Term Loan (B6), 4.00%, 1/15/23 United States NRG Energy Inc., Term Loans, 3.50%, 6/30/23 United States Industrial Machinery Alfred Fueling Systems Inc. (Wayne Fueling), Second Lien Initial Term Loan, 8.50%, 6/20/22 United States f Harsco Corp., Initial Term Loan, 7.50%, 11/01/23 United States Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 United States Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia Integrated Telecommunication Services Global Tel*Link Corp., f Second Lien Term Loan, 9.00%, 11/20/20 United States Term Loan, 5.00%, 5/23/20 United States Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg Zayo Group LLC, 2021 Term Loans, 3.75%, 5/06/21 United States Internet Software & Services BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States f Rackspace Hosting Inc., Term B Loan, 6.50%, 11/03/23 United States IT Consulting & Other Services Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States Leisure Facilities 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/28/21 United States Fitness International LLC, Term B Loan, 6.00%, 7/01/20 United States |4 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets e Senior Floating Rate Interests (continued) Leisure Products Scientific Games International Inc., Term B-1 Loan, 6.00%, 10/18/20 United States $ $ Marine Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands Metal & Glass Containers CD&R Millennium U.S. Acquico LLC, Second Lien Initial Term Loan, 8.75%, 7/31/22 United States Movies & Entertainment f AMC Entertainment Holdings Inc., 2016 Incremental Term Loan, 5.25%, 12/15/23 United States f Lions Gate Entertainment Corp., Term Loan A, 5.00%, 10/12/21 United States f Live Nation Entertainment Inc., Term B-2 Loans, 5.00%, 10/31/23. United States Regal Cinemas Corp., Term Loan, 3.50%, 4/01/22 United States Oil & Gas Equipment & Services f McDermott Finance LLC, Term Loan, 8.25% - 8.484%, 4/16/19 United States Oil & Gas Exploration & Production Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States d,h Samson Investment Co., Second Lien Tranche I Term Loan, 5.00%, 9/25/18 United States UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 . United States Oil & Gas Storage & Transportation OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States OSG International Inc., Initial Term Loan, 5.75%, 8/05/19. United States Packaged Foods & Meats CSM Bakery Supplies LLC, Second Lien Term Loan, 8.75%, 7/03/21. United States f Term Loans, 5.00%, 7/03/20 United States JBS USA LLC, Incremental Term Loan, 3.75%, 9/18/20 United States Initial Term Loan, 3.75%, 5/25/18 United States Personal Products FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States Pharmaceuticals Endo Luxembourg Finance Co. I S.A.R.L. and Endo, 2014 Term A Loans, 3.063%, 2/28/19 United States Endo Luxembourg Finance Co. I S.A.R.L. and Endo LLC, 2015 Incremental Term B Loans, 3.75%, 9/25/22 United States Grifols Worldwide Operations USA Inc., U.S. Tranche B Term Loan, 3.46%, 2/27/21 United States f Horizon Pharma Inc., Incremental Term B-1 Loan, 7.00%, 5/07/21 United States f RPI Finance Trust, Term A-2 Term Loan A, 4.75%, 10/14/20 United States |5 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets e Senior Floating Rate Interests (continued) Pharmaceuticals (continued) Valeant Pharmaceuticals International Inc., f Series A-3 Tranche A Term Loan, 4.29%, 10/20/18 United States $ $ Series C-2 Tranche B Term Loan, 5.25%, 12/11/19 United States f Series D-2 Tranche B Term Loan, 5.00%, 2/13/19 United States Series F-1 Tranche B Term Loan, 5.50%, 4/01/22 United States Restaurants KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC (Yum Brands), Term B Loans, 3.286%, 6/16/23 United States Semiconductor Equipment MKS Instruments Inc., Tranche B-1 Term Loans, 4.25%, 5/01/23 . United States Semiconductors Avago Technologies Cayman Finance Ltd., Term B-3 Loans, 3.535%, 2/01/23 Singapore MACOM Technology Solutions Holdings Inc., Initial Term Loan, 4.628%, 5/07/21 United States NXP BV/NXP Funding LLC, Tranche F Loan, 3.405%, 12/07/20 United States f ON Semiconductor Corp., 2016 Replacement Term Loans, 3.777%, 3/31/23 United States Specialized Consumer Services Avis Budget Car Rental LLC, Extended Tranche B Term Loan, 3.34%, 3/15/22 United States Sabre GLBL Inc., Incremental Term A Loan, 3.338%, 7/18/21. United States Specialty Chemicals Axalta Coating Systems U.S. Holdings Inc., 2014 Specified Refinancing Term, 3.75%, 2/01/20 United States Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States Solenis International LP and Solenis Holdings 3 LLC, Second Lien Term Loan, 7.75%, 7/31/22 United States Specialty Stores 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 United States BJs Wholesale Club Inc., Second Lien 2013 (Nov) Replacement Loans, 8.50%, 3/26/20 United States Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States PetSmart Inc., Tranche B-2 Loans, 4.00%, 3/11/22 United States Technology Distributors Dell International LLC, Term A-3 Loan, 2.54%, 12/31/18 United States Technology Hardware, Storage & Peripherals Western Digital Corp., Term Loan B-1, 4.50%, 4/29/23. United States Tires & Rubber The Goodyear Tire & Rubber Co., Second Lien Loans, 3.86%, 4/30/19 United States |6 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets e Senior Floating Rate Interests (continued) Trucking The Hertz Corp., Tranche B-1 Term Loan, 3.50%, 6/30/23 United States $ $ Total Senior Floating Rate Interests (Cost $1,278,344,295) Asset-Backed Securities Other Diversified Financial Services i Apidos CDO, 2013-14A, C2, 144A, 4.85%, 4/15/25 United States e,i Atrium IX, 9A, C, 144A, FRN, 4.079%, 2/28/24 United States e,i Ballyrock CLO LLC, 2014-1A, B, 144A, FRN, 4.081%, 10/20/26 United States e,i Carlyle Global Market Strategies CLO Ltd., 2014-2A, A, 144A, FRN, 2.287%, 5/15/25 United States 2014-4A, C, 144A, FRN, 4.03%, 10/15/26 United States e,i Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 3.486%, 1/27/25 United States 2014-2A, B, 144A, FRN, 3.882%, 10/18/26 United States e,i Cent CLO LP, 2013-17A, B, 144A, FRN, 3.887%, 1/30/25 United States 2014-22A, B, 144A, FRN, 3.988%, 11/07/26 United States e,i Cumberland Park CLO Ltd., 2015-2A, C, 144A, FRN, 3.731%, 7/20/26 United States e,i Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 2.33%, 7/15/26 United States 2014-1A, B, 144A, FRN, 2.93%, 7/15/26 United States 2014-1A, C, 144A, FRN, 3.88%, 7/15/26 United States i Emerson Park CLO Ltd., 2013-1A, C2, 144A, 5.64%, 7/15/25 United States i Flatiron CLO Ltd., 2014-1A, A1, 144A, 2.26%, 7/17/26 United States i Highbridge Loan Management Ltd., 2013-2A, B2, 144A, 5.80%, 10/20/24 United States e,i Limerock CLO III LLC, 2014-3A, B, 144A, FRN, 4.081%, 10/20/26. United States e,i Madison Park Funding Ltd., 2016-21A, A1, 144A, FRN, 2.21%, 7/25/29 United States e,i Magnetite XIV Ltd., 2015-14A, A, 144A, FRN, 2.272%, 7/18/28 United States e,i Octagon Investment Partners 24 Ltd., 2015-1A, A1, 144A, FRN, 2.261%, 5/21/27 United States e,i Octagon Investment Partners XVII Ltd., 2013-1A, A1, 144A, FRN, 2.212%, 10/25/25 United States e,i Voya CLO Ltd., 2013-1A, B, 144A, FRN, 3.78%, 4/15/24 United States 2013-2A, B, 144A, FRN, 3.562%, 4/25/25 United States 2015-1A, A1, 144A, FRN, 2.362%, 4/18/27 United States e,i Ziggurat CLO I Ltd., 2014-1A, C, 144A, FRN, 3.98%, 10/17/26 United States Total Asset-Backed Securities (Cost $69,955,261) Total Investments before Short Term Investments (Cost $1,354,003,986) |7 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets Short Term Investments (Cost $152,870,502) Repurchase Agreements Joint Repurchase Agreement, 0.309%, 11/01/16 (Maturity Value $152,871,815) BNP Paribas Securities Corp. (Maturity Value $60,275,828) Deutsche Bank Securities Inc. (Maturity Value $23,277,791) HSBC Securities (USA) Inc. (Maturity Value $60,275,828) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $9,042,368) Collateralized by U.S. Government Agency Securities, 0.00% - 2.375%, 4/28/17 - 9/10/21; and U.S. Treasury Note, 0.00% - 2.375%, 1/15/17 - 6/30/21; (valued at $156,013,929) United States $ 152,870,502 $ 152,870,502 10.44 Total Investments (Cost $1,506,874,488) 1,480,155,262 101.04 Other Assets, less Liabilities . (15,221,340 ) (1.04 ) Net Assets $ 1,464,933,922 100.00 See Abbreviations on page 15. †Rounds to less than 0.01% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 4 regarding restricted securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. d Defaulted security or security for which income has been deemed uncollectible. e The coupon rate shown represents the rate at period end. f A portion or all of the security purchased on a delayed delivery basis. g Income may be received in additional securities and/or cash. h At October 31, 2016, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At October 31, 2016, the aggregate value of these securities was $70,168,543, representing 4.8% of net assets. |8 FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, October 31, 2016 (unaudited) Franklin Lower Tier Floating Rate Fund Principal Country Amount Value a Senior Floating Rate Interests 87.4% Aerospace & Defense 2.9% b Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States $ $ Auto Parts & Equipment 10.3% FRAM Group Holdings Inc. (Autoparts Holdings), Second Lien Term Loan, 11.00%, 1/29/18 United States Term Loan, 7.00%, 7/29/17 United States Casinos & Gaming 6.0% c Cannery Casino Resorts LLC, Second Lien Term Loan, PIK (all cash), 12.50% , 10/02/19 United States Jack Ohio Finance LLC, Funded Term B Loans, 6.25%, 6/20/19 United States Coal & Consumable Fuels 4.1% Foresight Energy LLC, Term Loans, 6.50%, 8/23/20 United States Peabody Energy Corp., Commitment (DIP Facility), 10.00%, 4/18/17 United States Westmoreland Coal Co., Term Loan, 7.50%, 12/16/20 United States Forest Products 9.3% Caraustar Industries Inc., Term Loan B, 8.00%, 5/01/19 United States Term Loan C, 8.00%, 5/01/19 United States Health Care Equipment 4.2% Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States Term Loan, 5.00%, 6/07/19 United States Industrial Machinery 4.2% Alfred Fueling Systems Inc. (Wayne Fueling), Second Lien Initial Term Loan, 8.50%, 6/20/22 United States Integrated Telecommunication Services 1.3% b Global Tel*Link Corp., Second Lien Term Loan, 9.00%, 11/20/20 United States Securus Technologies Holdings Inc., Second Lien Term Loan, 9.00%, 4/17/21 United States Internet Software & Services 1.9% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States IT Consulting & Other Services 6.9% Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States Metal & Glass Containers 1.0% CD&R Millennium U.S. Acquico LLC, Second Lien Initial Term Loan, 8.75%, 7/31/22 United States Oil & Gas Exploration & Production 12.3% Fieldwood Energy LLC, Loans, 3.875%, 10/01/18. United States UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States Packaged Foods & Meats 2.6% b CSM Bakery Supplies LLC, Second Lien Term Loan, 8.75%, 7/03/21 United States Quarterly Statement of Investments | See Notes to Statements of Investments. | 9 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Lower Tier Floating Rate Fund (continued) Principal Country Amount Value a Senior Floating Rate Interests (continued) Personal Products 1.1% FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States $ $ Specialty Chemicals 5.8% HII Holding Corp., Second Lien Term Loan, 9.75%, 12/21/20 United States Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States Solenis International LP and Solenis Holdings 3 LLC, Second Lien Term Loan, 7.75%, 7/31/22 United States Specialty Stores 13.5% b 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 United States BJs Wholesale Club Inc., Second Lien 2013 (Nov) Replacement Loans, 8.50%, 3/26/20 . United States Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States Total Senior Floating Rate Interests (Cost $377,554,582) Other Assets, less Liabilities 12.6% Net Assets 100.0% . $ See Abbreviations on page 15. a The coupon rate shown represents the rate at period end. b A portion or all of the security purchased on a delayed delivery basis. c Income may be received in additional securities and/or cash. |10 FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, October 31, 2016 (unaudited) Franklin Middle Tier Floating Rate Fund Principal Country Amount* Value a Senior Floating Rate Interests 84.0% Aerospace & Defense 2.9% b Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States $ $ Term B Loans, 4.50%, 4/09/20 United States Air Freight & Logistics 0.2% XPO Logistics Inc., Refinancing Term Loans, 4.25%, 10/30/21 United States Auto Parts & Equipment 0.2% TI Group Automotive Systems LLC, Initial U.S. Term Loan, 4.50%, 6/25/22 United States Broadcasting 0.4% Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20. United States Casinos & Gaming 0.8% Aristocrat Technologies Inc., Term B-1 Loans, 3.631%, 10/20/21 United States b Jack Ohio Finance LLC, Funded Term B Loans, 6.25%, 6/20/19 United States Commodity Chemicals 9.0% Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States Diversified Chemicals 3.2% The Chemours Co. LLC, Tranche B Term Loan, 3.75%, 5/12/22 United States c OCI Beaumont LLC, Term B-3 Loan, 7.75%, 8/20/19 United States Electric Utilities 2.1% Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia Term B Loans, 6.375%, 8/13/19 Australia EFS Cogen Holdings I LLC (Linden), Term B Advance, 5.25%, 6/28/23. United States Food Retail 0.6% Smart and Final LLC, First Lien Term Loan, 4.25% - 4.338%, 11/15/22 United States Forest Products 4.3% Appvion Inc., Term Loan, 6.25%, 6/28/19 United States Health Care Equipment 4.7% Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States Term Loan, 5.00%, 6/07/19 United States Household Products 0.0%  b Spectrum Brands Inc., Term Loans, 5.00%, 6/23/22 United States Industrial Machinery 12.1% Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 United States Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia Integrated Telecommunication Services 3.7% Consolidated Communications Inc., Initial Term Loan, 4.00%, 10/05/23 United States Global Tel*Link Corp., Term Loan, 5.00%, 5/23/20 United States Securus Technologies Holdings Inc., Initial Term Loan, 4.75%, 4/30/20. United States Quarterly Statement of Investments | See Notes to Statements of Investments. | 11 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Middle Tier Floating Rate Fund (continued) Principal Country Amount* Value a Senior Floating Rate Interests (continued) Internet Software & Services 4.9% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States $ $ Oil & Gas Equipment & Services 1.8% McDermott Finance LLC, Term Loan, 8.25% - 8.484%, 4/16/19 United States Oil & Gas Exploration & Production 5.3% Fieldwood Energy LLC, Loans, 3.875%, 10/01/18. United States UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States Personal Products 19.4% FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States Pharmaceuticals 0.4% b RPI Finance Trust, Term A-2 Term Loan A, 4.75%, 10/14/20 United States Semiconductors 0.3% MACOM Technology Solutions Holdings Inc., Initial Term Loan, 4.628%, 5/07/21 United States Specialized Consumer Services 1.1% Prime Security Services Borrower LLC, Term B-1 Loans, 4.75%, 5/02/22 United States Specialty Chemicals 2.3% b Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States Specialty Stores 3.5% b 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 United States PetSmart Inc., Tranche B-2 Loans, 4.00%, 3/11/22. United States Technology Hardware, Storage & Peripherals 0.8% Western Digital Corp., Term Loan B-1, 4.50%, 4/29/23 United States Total Senior Floating Rate Interests (Cost $295,794,808) Other Assets, less Liabilities 16.0% Net Assets 100.0% . $ See Abbreviations on page 15. Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b A portion or all of the security purchased on a delayed delivery basis. c At October 31, 2016, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. |12 FRANKLIN FLOATING RATE MASTER TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Floating Rate Master Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of three separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The shares are exempt from registration under the Securities Act of 1933. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Repurchase agreements are valued at cost, which approximates market value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |13 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 3. INCOME TAXES At October 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Lower Tier Middle Tier Floating Rate Floating Floating Master Series Rate Fund Rate Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ ) $ $ 4. RESTRICTED SECURITIES At October 31, 2016, certain or all Funds held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value Franklin Floating Rate Master Series 2,894 Warrior Met Coal LLC, A (Value is 0.0%  of Net Assets) 7/31/14 - 9/19/14 $ $  Rounds to less than 0.1% of net assets. 5. UNFUNDED LOAN COMMITMENTS Certain or all Funds enter into certain credit agreements, all or a portion of which may be unfunded. The Funds are obligated to fund these loan commitments at the borrowers discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily. Funded portions of credit agreements are presented in the Statements of Investments. At October 31, 2016, unfunded commitments were as follows: Unfunded Borrower Commitment Franklin Floating Rate Master Series BMC Software Finance, Inc., Initial U.S. Revolving Commitment $ 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) |14 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of October 31, 2016, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Floating Rate Master Series Assets: Investments in Securities: Equity Investments: a Coal & Consumable Fuels $  $  $ $ Corporate Bonds   Senior Floating Rate Interests   Asset-Backed Securities.   Short Term Investments   Total Investments in Securities $  $ $ $ Other Financial Instruments: Unfunded Loan Commitments. $  $ $  $ Franklin Lower Tier Floating Rate Fund Assets: Investments in Securities: Senior Floating Rate Interests $  $ $  $ Franklin Middle Tier Floating Rate Fund Assets: Investments in Securities: Senior Floating Rate Interests $  $ $  $ a Includes common stocks. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio CDO Collateralized Debt Obligation CLO Collateralized Loan Obligation DIP Debtor-In-Possession FRN Floating Rate Note PIK Payment-In-Kind For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |15 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FLOATING RATE MASTER TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 27, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
